
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10.27



DIRECTV

DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS


1.     Name and Purpose

        The name of this plan is the DIRECTV Deferred Compensation Plan for
Non-Employee Directors (the "Plan"). Its purpose is to provide Non-Employee
Directors ("Directors") of DIRECTV (the "Corporation" or "DIRECTV") with an
opportunity to defer compensation earned as a Director while providing Directors
a means to increase their stock ownership. The Plan's purpose will be
accomplished by using restricted stock units (RSUs) and will ensure that the
compensation of the Directors is closely aligned with stockholder interests and
the performance of the Corporation. Any provisions to the contrary
notwithstanding, this Plan shall be interpreted and administered in accordance
with the provisions of Internal Review Code §409A and applicable regulations.

2.     Effective Date

        The Plan was originally effective as of March 29, 1995 and was
previously amended on October 1, 1999, June 30, 2000, May 22, 2001, December 4,
2001, July 15, 2002, January 1, 2003, January 28, 2003, and December 22, 2003.
The Plan was amended and restated effective as of January 1, 2005 and as of
November 19, 2009, and amended as of November 2, 2010. The Plan is now amended
and restated effective as of December 31, 2011.

3.     Administration

        The Corporation's Board of Directors ("Board") will administer the Plan.
The decisions of the Board with respect to any questions arising as to the
interpretation of the Plan, including the severability of any and all of the
provisions thereof, shall be final, conclusive and binding on all parties.

        The Board is authorized, subject to the provisions of the Plan, from
time to time to establish such rules and regulations, and to delegate
ministerial, day-to-day administrative details and non-discretionary duties
and/or functions, to officers and employees of DIRECTV as it deems appropriate
for the proper administration of the Plan.

4.     Eligibility

        Eligibility to participate in the Plan will be limited to Directors who
are not current or former officers of the Corporation or of a subsidiary of the
Corporation.

5.     Election of Deferral

        On or before December 31 of any year, each Director, or nominee for
election as a Director, may make an irrevocable election to defer receipt of all
or a specified portion of the cash and equity compensation (exclusive of expense
reimbursement) otherwise payable during the following year for serving on the
Board of the Corporation and its Committees and for attending meetings of the
Board. The Plan will establish and maintain for each Director an unfunded
deferred compensation account. The Director's deferred cash and equity
compensation will be credited to such Director's deferred compensation account
on the dates the cash and equity compensation would have been paid to the
Director but for the election to defer.

        For a newly-elected Director, the election under the Plan for the
remainder of the calendar year in which the Director joins the Board must be
made no later than thirty (30) days following the date the Director joined the
Board and is effective only for compensation earned beginning on the first day
of the month following the date of election to defer.

--------------------------------------------------------------------------------



        Each annual election will include the method by which the value of
amounts deferred will be measured and distributed in accordance with Sections 7
and 8 below, respectively.

6.     Manner of Electing Deferral

        A Director may elect to defer all or a portion of his or her cash
compensation and/or equity compensation by giving written notice to the
Corporation before January 1 of the year in which the compensation is to be
earned. Such notice will include:

        (a)   Either (i) the election of a voluntary deferral of all or a
portion of the Director's cash compensation or (ii) the election of a voluntary
deferral of all or a portion of the Director's equity compensation as such
compensation is paid or vested, or (iii) both; and

        (b)   The election of a lump sum payment or a number of annual
installments (not to exceed ten) for distribution of each year's deferred cash
or equity compensation.

        In subsequent annual elections, a Director may make deferral and/or
distribution elections that differ from previous elections, but only as they
apply to deferrals for that year and not to previously deferred monies.

7.     Value of Compensation Accounts

        Deferred compensation is 100% vested and nonforfeitable.

        Deferred compensation will be held in the Director's account and will be
credited, pursuant to the Director's instructions, as follows:

        (a)   Cash Compensation Deferral Alternatives—Cash deferrals may be
credited to an interest bearing account or converted to RSUs as set forth below:

          (i)  Cash-Based Deferral Alternative—Cash compensation deferred under
this alternative will earn interest at a rate equal to 100% of the average U.S.
Treasury 10-year bond yield calculated for the month of October that immediately
precedes the plan year for which the rate is to be used. Distribution from this
alternative shall be made only in cash.

         (ii)  Stock-Based Deferral Alternative—Cash compensation deferred under
this alternative will be converted into RSUs representing DIRECTV common stock
at the closing market price of such stock on the date of contribution. The use
of units is for recordkeeping purposes; only cash and not shares shall be paid
from this alternative.

        (b)   Equity Compensation Deferrals—Deferred equity compensation shall
be converted into RSUs representing DIRECTV common stock. The use of units is
for recordkeeping purposes. Deferred equity compensation shall not be
diversified into other hypothetical investments and only shares of DIRECTV stock
shall be paid from the deferred equity compensation.

        On any dividend payment date, dividend equivalents in the form of
additional investment units will be an amount equal to the per share cash
dividend multiplied by the number of RSUs in the Director's account in the
stock-based or equity compensation deferral alternatives on the record date for
such dividend; the dividend equivalent amount will be divided by the closing
market price of such stock for the dividend payment date and the additional RSUs
so determined shall be recorded to the Director's account. In the event of any
change in the number or kind of any outstanding shares of DIRECTV common stock
by DIRECTV, appropriate adjustments will be made in the number of RSUs credited
to a Director's account.

        RSUs held as the Director's cash deferrals converted to RSUs or as
deferred equity compensation will continue to accumulate dividend equivalents
until distributed in accordance with provisions of the

2

--------------------------------------------------------------------------------



Plan. The market price on any valuation date under the Plan is defined as the
closing sales price of DIRECTV common stock as reported in a publicly available
stock price source.

        A Director will not have any interest in the deferred compensation held
in his or her account nor voting rights to RSUs in the stock-based deferral
alternative or the equity compensation deferral alternative until it is
distributed in accordance with the Plan.

8.     Method of Distribution of Deferred Compensation

        No distribution will be permitted from a Director's deferred
compensation account except as provided in this Section 8.

        The value of a Director's deferred compensation account is payable upon
leaving the Board in accordance with the Director's deferral election, in a lump
sum or in up to ten annual installments as provided in Section 6. If no
distribution election is made at the time the deferral is elected, the
distribution shall be in a lump sum.

        If annual installments are elected, the amount of the first payment will
be a fraction of the value of the Director's deferred compensation account as of
December 31 of the year preceding payment, the numerator of which is one and the
denominator of which is the total number of installments elected. The amount of
each subsequent payment will be a fraction of the value as of December 31 of the
year preceding each subsequent payment, the numerator of which is one and the
denominator of which is the total number of installments elected minus the
number of installments previously paid.

        Only whole shares shall be distributed from the equity compensation
deferral alternative. Fractional shares payable in any installment from the
equity compensation deferral alternative shall not be distributed and shall be
accumulated until the final installment payment; if fractional shares remain in
the final installment or in a lump sum distribution, they shall be converted and
paid in cash at the then closing market price of DIRECTV stock.

        The distribution of the deferred compensation will be made as soon as
practicable in January of the year following a Director's ceasing to be a
Director.

        If a Director leaves the Board with deferred compensation total account
value of $10,000 or less, the compensation earned will be paid to such Director
in a lump sum.

        As provided under IRC Section 409A and related regulations, an immediate
lump sum distribution is permitted for payment (i) to an individual other than
the Director as may be necessary to fulfill a domestic relations order, (ii) as
may be necessary to comply with a certificate of divestiture and (iii) for a
distribution of that portion of the Director's account that has become FICA
taxable, including the amount which may become subject to income tax withholding
related to such FICA amount.

9.     Distribution Upon Death

        A Director may designate a beneficiary or beneficiaries to receive
amounts credited under the Plan in the event of the Director's death. A
designation of beneficiary or beneficiaries shall be on a form prescribed by and
filed with the Corporate Secretary. In the event of death, the unpaid amount in
such Director's Plan account will be paid to his or her beneficiary, but if none
has been designated, to his or her estate. Such payment will be made in one lump
sum, payable as soon as practicable following notice to the Company of the
Director's death. The value of the Plan account on the date of payment will be
determined in accordance with the provisions of Section 7 hereof.

10.   Participant's Rights Unsecured

        The right of any Director to receive the compensation deferred under the
provisions of the Plan will be an unsecured claim against the general assets of
the Corporation.

3

--------------------------------------------------------------------------------



11.   Non-Assignability

        The right of a Director to the payment of deferred compensation as
provided in this Plan shall not be assigned, transferred, pledged or encumbered
or be subject in any manner to alienation or anticipation, except as provided in
Section 9.

12.   Statement of Account

        Statements will be sent to Directors as soon as practicable each year as
to the value of their deferred compensation accounts as of the end of the
previous year.

13.   Business Days

        If any date specified herein falls on a Saturday, Sunday or legal
holiday, such date shall be deemed to refer to the next business day after that
date.

14.   Adjustments to Stock Units and/or RSUs

        Outstanding compensation in the stock-based deferral alternative and in
the equity deferral alternative will be subject to appropriate adjustment in the
event of future stock splits, stock dividends, spin-offs, split-offs or other
changes in capitalization of DIRECTV to prevent the dilution or enlargement of
the Director's rights under the Plan. Such adjustments will be made in the same
manner as adjustments to stock issued pursuant to the 2009 Stock Plan or its
successor.

15.   Amendment and Termination

        This Plan may at any time be amended, modified or terminated by the
Corporation's Board to comply with changes in the Internal Revenue Code of 1986,
as amended, and the Employee Retirement Income Security Act of 1974, as amended,
or the rules or regulations promulgated thereunder. In addition the
Corporation's Board may, in its sole discretion, modify the terms and conditions
of the Plan in response to, and consistent with, any changes in other applicable
law, rule or regulation. The Corporation's Board also reserves the right to
modify the Plan from time to time, or to suspend or terminate the Plan entirely,
provided, however, that no modification of the Plan, except for such
modifications as may be required by law, rule or regulation, will operate to
annul an election already in effect for the current calendar year or any
preceding calendar year.

        It is the Corporation's intent that the Plan comply in all respects with
Rule 16b-3 of the Securities Exchange Act of 1934 (the "Exchange Act"), or its
successor, and any regulations promulgated thereunder. If any provision of the
Plan is found not to be in compliance with such Rule and such regulations, the
provision will be deemed null and void, and the remaining provisions of the Plan
will continue in full force and effect. All transactions under this Plan will be
executed in accordance with the requirements of Section 16 of the Exchange Act
and regulations promulgated thereunder.

4

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.27



DIRECTV DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
